                                                       1   ALAN R. BRAYTON, ESQ., S.B. #73685
                                                           KIMBERLY J. CHU, ESQ., S.B. #206817
                                                       2   kchu@braytonlaw.com
                                                           BRAYTON˜PURCELL LLP
                                                       3   Attorneys at Law
                                                           222 Rush Landing Road
                                                       4   P.O. Box 6169
                                                           Novato, California 94948-6169
                                                       5   (415) 898-1555
                                                           415) 898-1247 (Facsimile)
                                                       6
                                                           Attorneys for Plaintiffs
                                                       7

                                                       8                                                  UNITED STATES DISTRICT COURT

                                                       9                                                 EASTERN DISTRICT OF CALIFORNIA

                                                      10

                                                      11   WILLIAM KUNTZ and                  )                         No. 2:19-cv-00752-JAM-KJN
                      NOVATO, CALIFORNIA 94948-6169
BRAYTON˜PURCELL LLP




                                                           MARY LOIS KUNTZ,                   )
                        222 RUSH LANDING ROAD
                          ATTORNEYS AT LAW




                                                      12                                      )                         ORDER GRANTING PARTIES’ DISMISSAL
                                                                       Plaintiffs,            )                         WITHOUT PREJUDICE OF DEFENDANT
                              (415) 898-1555
                              P O BOX 6169




                                                      13                                      )                         EATON CORPORATION
                                                           vs.                                )                         ______________________________________
                                                      14                                      )
                                                           JOHN CRANE, INC., et al.,          )
                                                      15                                      )
                                                                       Defendants.            )
                                                      16   __________________________________ )

                                                      17

                                                      18                PURSUANT TO STIPULATION, IT IS SO ORDERED. All claims against Defendant

                                                      19   EATON CORPORATION are hereby dismissed without prejudice, with a mutual waiver of

                                                      20   costs, pursuant to Rule 41 of the Federal Rules of Civil Procedure.

                                                      21

                                                      22   Dated: June 17, 2019                                               /s/ John A. Mendez______________
                                                                                                                              John Mendez
                                                      23                                                                      United States District Court Judge

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           C:\Users\hvine\Desktop\19cv752.o.61719.docx                 1
                                                           ORDER GRANTING PARTIES’ DISMISSAL WITHOUT PREJUDICE OF DEFENDANT CROWN CORK & SEAL COMPANY, INC.
